DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with T. Brian Bell on June 30, 2022.
The application has been amended as follows: 
1. (Currently Amended)	A method for assessing a thermal path associated with an integrated circuit, the method comprising:
	identifying a heat application mode based on a design type of the integrated circuit;
	measuring a first temperature of at least one thermal sensing device associated with the integrated circuit;
	applying heat to at least a portion of the integrated circuit according to the heat application mode;
	measuring a second temperature of the at least one thermal sensing device associated with the integrated circuit;
	determining a difference between the first temperature and the second temperature; 
	determining whether a thermal path between the integrated circuit and an associated substrate is sufficient based on a comparison of the difference between the first temperature and the second temperature with a predetermined difference between an initial temperature and a subsequent temperature of the at least one thermal sensing device;
storing the difference as a delta temperature; and
characterizing a type of the integrated circuit based on the stored delta temperature and the predetermined difference.

2. (Original)	The method of claim 1, wherein the heat application mode includes at least one of a first test mode, a second test mode, and a normal operation mode.
 
3. (Original)	The method of claim 2, wherein the first test mode includes a low error-heating mode. 

4. (Original)	The method of claim 2, wherein the second test mode includes a current limit mode.

5. (Original)	The method of claim 2, wherein the normal operation mode corresponds to normal operating characteristics of the integrated circuit.

6. (Original)	The method of claim 1, wherein the initial temperature corresponds to a baseline temperature of the design type corresponding to the integrated circuit at a time prior to heat being applied.

7. (Original)	The method of claim 1, wherein the subsequent temperature corresponds to a temperature of the design type corresponding to the integrated circuit at a time after heat is applied.

8. (Currently Amended)	An integrated circuit thermal path assessment system, comprising:
	an integrated circuit configured to be thermally attached to at least one substrate of a printed circuit board;
	at least one thermal sensing device associated with the integrated circuit; and
	a controller configured to be in communication with the integrated circuit, the controller configured to:
		identify a heat application mode based on a design type of the integrated circuit;
		measure a first temperature of at least one thermal sensing device associated with the integrated circuit;
		apply heat to at least a portion of the integrated circuit according to the heat application mode;
		measure a second temperature of the at least one thermal sensing device associated with the integrated circuit;
		determine a difference between the first temperature and the second temperature; 
		determine whether a thermal path associated with the integrated circuit is sufficient based on a comparison of the difference between the first temperature and the second temperature with a predetermined difference between an initial temperature and a subsequent temperature of the at least one thermal sensing device;
store the difference as a delta temperature; and
characterize a type of the integrated circuit based on the stored delta temperature and the predetermined difference. 

9. (Previously Presented)	The system of claim 8, wherein the thermal path includes at least one of a solder connect between the integrated circuit and the at least one substrate of the printed circuit board and a thermal interface between the printed circuit board and an associated pedestal.
 
10. (Original)	The system of claim 8, wherein the heat application mode includes a low error-heating mode. 

11. (Original)	The system of claim 8, wherein the heat application mode includes a current limit mode.

12. (Original)	The system of claim 8, wherein the heat application mode corresponds to normal operating characteristics of the integrated circuit.

13. (Original)	The system of claim 8, wherein the initial temperature corresponds to a baseline temperature of the design type corresponding to the integrated circuit at a time prior to heat being applied.

14. (Original)	The system of claim 8, wherein the subsequent temperature corresponds to a temperature of the design type corresponding to the integrated circuit at a time after heat is applied.

15. (Currently Amended)	A method for characterizing a first integrated circuit, the method comprising:
	measuring an initial temperature of at least a portion of the first integrated circuit;
	applying heat to at least a portion of the first integrated circuit according to at least one heat application mode of a plurality of heat application modes;
	measuring a subsequent temperature of the portion of the first integrated circuit; 
	defining a thermal relationship of at least one thermal path between the first integrated circuit and a substrate of a printed circuit board, a location of at least one thermal sensing device on the first integrated circuit, and the at least one heat application mode of the plurality of heat application modes;
storing a difference between the initial temperature and the subsequent temperature as a delta temperature; and
characterizing a type of the first integrated circuit based on the stored delta temperature and a predetermined difference between an initial temperature and a subsequent temperature of the portion of the first integrated circuit.

16. (Original)	The method of claim 15, wherein the plurality of heat application modes includes at least one of a first test mode, a second test mode, and a normal operation mode.
 
17. (Original)	The method of claim 16, wherein the first test mode includes a low error-heating mode. 

18. (Original)	The method of claim 16, wherein the second test mode includes a current limit mode.

19. (Original)	The method of claim 16, wherein the normal operation mode corresponds to normal operating characteristics of the first integrated circuit.

20. (Original)	The method of claim 15, wherein at least one of the initial temperature and the subsequent temperature is stored in a register on integrated circuits having a design type corresponding to the first integrated circuit.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a method for assessing a thermal path associated with an integrated circuit, the method including identifying a heat application mode, measuring a first temperature of at least one thermal sensing device, applying heat to at least a portion of the integrated circuit, measuring a second temperature of the at least one thermal sensing device, determining a difference between the first and second temperatures and determining  sufficiency of a thermal path. The cited art, U.S. Patent No. 6,956,390 (“Feltner”) in view of U.S. Patent Pub. 2014/0137645 (“Villella”), discloses a similar method for assessing a thermal path associated with an integrated circuit, the method also including identifying a heat application mode, measuring a first temperature of at least one thermal sensing device, applying heat to at least a portion of the integrated circuit, measuring a second temperature of the at least one thermal sensing device, determining a difference between the first and second temperatures and determining  sufficiency of a thermal path compared with a predetermined difference.  However, the cited art does not appear to explicitly disclose or suggest that the temperature difference between the first temperature and the second temperature is stored as a delta temperature; and further characterizing a type of the integrated circuit based on the stored delta temperature and the predetermined difference.  Thus, the specific type of characterization and method of characterizing as required by the claims is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853